DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
Claims 1-19 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 10/15/2019 and reviewed by the Examiner.
Election/Restrictions
Applicant’s election of Group I (claims 1-19) in the reply filed on 06/25/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims 1-19 are objected to because of the following informalities:  
The Examiner suggests that the term and/or should be amended to recite –at least one of–.  
Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, is indefinite because it is unclear whether the term “a first slider” is referring to the one of the at least one slider or some other slider because they are given different designations.
Claim 2 recites the limitation "the stand area" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the extension range" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the standing surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 3-4, 6-15 and 17-20 are rejected based on their respective dependencies.
Appropriate correction/explanation is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Derry (U.S. Pat. Pub. No. 20100243850 A1).
Regarding claim 1, Derry teaches a telescope device-foot for a test and/or measuring device, comprising:
a foot basis (Derry; Fig. 5; 122), a fold-out section (Derry; 108), and
at least one slider (Derry; 120);                                                                                                                                                   
wherein the foot basis is fixable at a housing of the test and/or measuring device [capable/intended use];
wherein the fold-out section is mounted at the foot basis;
wherein the fold-out section is configured to be folded in

wherein a first slider is configured to be movable relative to the foot basis in a direction of a back side of the test and/or measuring device [capable see Figs. 1-5 for configuration].
Regarding claim 2, Derry teaches the at least one slider (Derry; 120) can be moved beyond the stand area of the housing of the test and/or measuring device [capable].
Regarding claim 3, Derry teaches the at least one slider (Derry; 120) has at least two snap-in positions, wherein a first position is an original position, and wherein a second position is a pulled-out position [Derry; see Figs. 4-5 for configuration].
Regarding claim 4, Derry teaches the fold-out section (Derry; 1087) is mounted at the foot basis (Derry; 122) by a second slider (Derry; 128), wherein the second slider is configured to be movable in the direction of a front side of the housing of the test and/or measuring device.
Regarding claim 5, Derry teaches the extension range of the second slider (Derry; 128) is shorter than an extension range of the first slider.

Regarding claim 6, Derry teaches the device foot comprises latching means (Derry; 195) protecting the at least one slider from accidental disengaging from the foot basis.
Note: The Examiner has interpreted that the term “latching means” does not invoke 35 USC 112(f).
Regarding claim 7, Derry teaches the at least one slider (Derry; 120) comprises at least one latching notch (Derry; notch of 230), and
(Derry; at 230) configured to snap into the at least one latching notch.
Regarding claim 8, Derry teaches the at least one latch is connected to the foot basis by a spring element (Derry; 195).
Regarding claim 9, Derry teaches wherein the fold-out section has at least two snap-in positions, wherein a first snap in position is a flat foot position (Derry; Fig. 15B), and wherein a second snap in position is an inclining position (Derry; 16A).
Regarding claim 10, Derry teaches wherein the at least one slider comprises at least one cross bar (Derry; D1 see annotated figure below).

    PNG
    media_image1.png
    462
    205
    media_image1.png
    Greyscale

claim 13, Derry teaches the foot basis (Derry; 122) comprises at least one hole (Derry; hole at 128 for retaining 108 see Fig. 5) configured to receive a fastening element.
Regarding claim 14, Derry teaches wherein the fold-out section comprises at least one anti- slip means [Derry; 0048].
Regarding claim 17, Derry teaches the at least one slider (Derry; 120) comprises at least one structured section (Derry; outer surface of 120) configured to provide a skid resistance [Derry; at least to some extent].
Regarding claim 18, Derry teaches wherein the fold-out section (Derry; recesses formed between 196) comprises a recess configured to receive a users finger.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Derry (U.S. Pat. Pub. No. 20100243850 A1).
Regarding claim 19, Derry a test and/or measuring system comprising:
a device (Derry; 10) and the telescope device-foot according to claim 1. Derry is silent to teach the device being a test and/or measuring device. However, the Examiner notes that laptop computers and PDA are old and well known to serve as testing and/or measuring devices in the art. Furthermore, the Examiner takes the official notice that, testing and measuring devices are old and well known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the device with the invention of Derry that is a testing and/or a measuring device. The motivation would have been to test or measure an object. Therefore, it would have been obvious to modify Derry as specified in claim 20.
Claims 11, 15 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Derry (U.S. Pat. Pub. No. 20100243850 A1) in view of Gabel (U.S. Pat. No. 6170695 B1).
Regarding claim 11, Derry teaches wherein the fold-out section (Derry; 108).
However, Derry does not explicitly teach a bevel.
Gabel teaches the bevel (Gabel; 70) configured to provide a flat support with respect to a standing surface in an inclining position.
Derry and Gabel are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for supporting an object. Furthermore, providing bevel on the objects configured to rest on a flat surface is old and well known in the art as evidenced by reference Gabel. It would have been 
Regarding claim 15, Derry as modified teaches the at least one anti-slip means (Gabel; Col. 4; line 24 e.g. elastomeric feet are known to carry anti-slip property) is positioned at the bevel of the fold-out section.
Regarding claim 16, Derry as modified teaches the at least one anti-slip means (Gabel; Col. 4; line 24 e.g. elastomeric feet are known to carry anti-slip property) is applied in an area facing to the standing surface at the folded section in a flat foot position.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Derry (U.S. Pat. Pub. No. 20100243850 A1) in view of Wang (U.S. Pat. No. 8186639 B2).
Regarding claim 12, Derry teaches the foot basis.
However, Derry does not explicitly teach the foot basis comprises at least one snap on fitting for clipping on the housing of the test and/or measuring device.
Wang teaches at least one snap on fitting (Wang; 201) for clipping on the housing of the test and/or measuring device.
Derry and Wang are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for supporting an object. Furthermore, providing the snap on fitting is old and well known in the art. It .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280.  The examiner can normally be reached on M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631